Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 line 5, “reconstructing the first signal “is not clear sine applicant never recite “constructing the signal before”. Similar problem exists in claims 8 and 15.
  Claims 2-7, 9-14 and 16-20 are rejected since they depend from claim 1, 8, or 15.

3.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed
publication, or in public use, on sale, or otherwise available to the public
before the effective filing date of the claimed invention.

4. Claims 1-6 and 8-13 are rejected under 35 U.S.C. 102(a1) as being anticipated by Chatterjee et al. ( RF-PUF: Enhancing loT Security Through Authentication of Wireless Nodes Using In-Situ Machine Learning.

For claims 1-6 and 8-13, Chatterjee et al. ( RF-PUF: Enhancing loT Security Through Authentication of Wireless Nodes Using In-Situ Machine Learning discloses a system/method comprising:
a receiver configured to receive a first signal from 4 transmitting device { See box ideal AX in figure 4), the first signal having a first waveform encoding data ( See box 16-QAM modulator); a device configured to be In communication with the receiver, the device
being configured to: extract the data from the first signal( See Doppler Corrector in figure 4 and page 291 section B lines 1-7}: determine a transformation being used to encode the data in the first waveform( See figure 10); reconstructing the first signal by  generate a second signal using the determined transformation to encode the data in a second waveform ( See Figure 10 and detail of box ANN for identification in figure 4); determine a difference between the first waveform and the second waveform( See detail of box ANN for identification in figure 4) and identify the transmitting device based on the determined difference ( See detail of box ANN for identification in figure 4),

Per claim 2 and claim 9.wherein the difference indicates at least one non-ideality associated with hardware components of the transmitting device ( See Section A ( Our Contribution) under item 3 lines 1-12),

Per claim 3 and claim 10, wherein the device is configured to run a machine learning model using the determined difference to output a probability indicating a like hood that 

Per claim 4 and claim 11, in response to an absence of an identification of the transmitting device in the output from the machine leaning model, assigning a new signature to the transmitting device using the determined difference ( See detail of box ANN for identification in figure 4}

Per claim 5 and claim 12, wherein the device is configured to train a machine learning model based on attention machine learning by initializing attention parameters using the differences ( See detail of box ANN for identification in figure 4},

Per claim 6 and claim 13, wherein the difference indicates at least  one of: non-ideality associated with hardware components of the transmitting device; non-ideally associated with hardware components of the receiver; and at least one error caused by the transmission of the first signal over a wireless channel{ See detail of box ANN for identification in figure 4.

5. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention
was made.

7. Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over. Chatterjee et al. ( RF-PUF: Enhancing loT Security Through Authentication of Wireless Nodes Using In-Situ Machine Learning in view of Ling et al.(2017/0238304). For claims 15-19,, Chatterjee et al. ( RF-PUF: Enhancing loT Security Through Authentication of Wireless Nodes Using In-Situ Machine Learning discloses a system/method comprising: a receiver configured to receive a first signal from 4 transmitting device { See box ideal FX in figure 43, the first signal having a first waveform encoding data ( See box 16-QAM modulator}; a device configured to be In communication with the receiver, the device being configured to: extract the data from the first signal( See Doppler Corrector in ,
wherein the device is configured to run a machine learning model using the determined difference to output a probability indicating a likelihood that the first signal was transmitted by the transiting device ( See detail of box ANN for identification in figure 4}.
in response to an absence of an identification of the transmitting device in the cutout from the machine learning model, assigning a new signature to the transmitting device using the determined difference ( See detail of box ANN for identification in figure 4) wherein the device is configured to train a machine learning model based on attention machine learning by initializing attention parameters using the difference( See detail of box ANN for identification in figure 4},

wherein the difference indicates at least one of: non-ideality associated with hardware components of the transmitting device: non-ideality associated with hardware components of the receiver; and at least one error caused by the transmission of the first signal over a wireless channel( See detail of box ANN for identification in figure 4). 
medium as taught by Ling et a. in the communications of Chatterjee et al. for the purpose of providing code to execute to processing.

8.   Claims 7, 14, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

9.   Applicant’s arguments with respect to claims  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
   In the remarks of 11/05/2021, Applicant traverses the rejection under 35 USC 102 and 103. The traversal is based on the ground that Chatterjee does not disclose or suggest "reconstructing the first signal by generating a second signal using the determined transformation to encode the data in a second waveform..." recited in amended 

10. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476